Name: Commission Regulation (EEC) No 658/89 of 14 March 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 3. 89 Official Journal of the European Communities No L 72/7 COMMISSION REGULATION (EEC) No 658/89 of 14 March 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 17 March 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 1989. For the Commission Christiane SCRIVENER Member of the Commission 0 OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 355, 17. 12. 1987, p. 19 . No L 72/8 Official Journal of the European Communities 16. 3 . 89 ANNEX Code CN code Description III Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 31,89 1 390 258,66 66,34 225,13 5 584 24,83 48 708 74,87 20,73 1.20 0702 0010 0702 00 90 Tomatoes 95,71 4 171 776,30 199,12 675,66 16 760 74,53 146 182 224,69 62,23 1.30 0703 10 19 Onions (other than sets) 11,14 485 90,42 23,19 78,69 1 952 8,68 17 026 26,17 7,24 1.40 0703 20 00 Garlic 179,23 7 811 1 453,71 372,88 1 265,26 31 386 139,57 273 742 420,77 116,54 1.50 ex 0703 90 00 Leeks 33,95 1 484 275,54 70,85 241,09 5 907 26,53 51 655 79,99 21,70 1.60 ex 0704 1010 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 ex 0704 10 90 l I I I I I I 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 38,06 1 659 308,56 79,12 269,72 6 651 29,67 58 324 89,33 24,62 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 96,19 4 192 780,23 200,13 679,09 16 845 74,91 146 923 225,83 62,55 1.100 ex 0704 90 90 Chinese cabbage 42,55 1 854 345,11 88,52 300,37 7 451 33,13 64 986 99,89 27,66 1.110 0705 11 10 0705 11 90 Cabbage lettuce (head lettuce) 73,31 3 195 594,60 152,51 517,52 12 837 57,08 111 968 172,10 47,67 1.120 ex 0705 29 00 Endives 33,06 1 440 268,14 68,77 233,38 5 789 25,74 50 492 77,61 21,49 1.130 ex 0706 10 00 Carrots 26,39 1 150 214,04 54,90 186,29 4 621 20,55 40 305 61,95 17,15 1.140 ex 0706 90 90 Radishes 107,43 4 682 871,39 223,51 758,43 18 813 83,66 164 089 252,22 69,86 1.150 0707 00 11 0707 00 19 Cucumbers 88,18 3 843 715,24 183,46 622,52 15 442 68,67 134 685 207,02 57,34 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 145,32 6 334 1 178,70 302,34 1 025,90 25 448 113,16 221 957 341,17 94,49 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 191,92 8 365 1 556,67 399,29 1 354,87 33 609 149,45 293 131 450,57 124,80 1.180 ex 0708 90 00 Broad beans 51,83 2 259 420,43 107,84 365,93 9 077 40,36 79 170 121,69 33,70 1.190 0709 10 00 Globe artichokes 83,20 3 626 674,85 173,10 587,36 14 570 64,79 127 079 195,33 54,10 1.200 Asparagus : \ \ I I \ \ 1.200.1 ex 0709 20 00 -  green 408,09 17 786 3 309,91 849,01 2 880,83 71 462 317,78 623 278 958,04 265,35 1.200.2 ex 0709 20 00  other 185,53 8 111 1 505,43 387,09 1 317,21 32 275 144,98 282 223 437,07 118,61 1.210 0709 30 00 Aubergines (egg-plants) 136,51 5 949 1 107,21 284,00 963,67 23 905 106,30 208 494 320,47 88,76 1.220 ex 0709 40 00 Celery stalks and leaves 42.21 1 840 342,40 87,82 298,01 7 392 32,87 64 476 99,10 27,45 1.230 0709 51 30 Chantarelles 660,65 28 685 5 250,36 1 368,47 4 657,88 110 953 510,76 1 022 231 1 542,93 437,30 1.240 0709 60 10 Sweet peppers 81,35 3 546 659,87 169,26 574,33 14 246 63,35 124 259 190,99 52,90 1.250 0709 90 50 Fennel 26,65 1 161 216,19 55,45 188,16 4 667 20,75 40 711 62,57 17,33 1.260 0709 90 70 Courgettes 55,75 2 430 452,19 115,99 393,57 9 763 43,41 85 151 130,88 36,25 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 81,99 3 573 658,40 17036 582,01 14177 63,82 125 542 192,34 53,17 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 71,58 3 124 577,39 149,21 508,93 12 383 55,77 109 540 168,40 45,76 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 42,12 1 835 341,65 87,63 297,36 7 376 32,80 64336 98,89 27,39 2.30 ex 0804 30 00 Pineapples, fresh 43,55 1 898 353,24 90,61 307,45 7 626 33,91 66518 102,24 28,32 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 183,54 8 000 1 488,70 381,86 1 295,72 32141 142,93 280 333 430,90 119,35 2.50 ex 0804 50 00 Guavas and mangoes, fresh 181,20 7 897 1 469,65 376,97 1 279,13 31 730 141,10 276 745 425,38 117,82 2.60 II Sweet oranges, fresh : IlllIIII IIllIIIl 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 49,04 2 137 397,79 102,03 346,22 8 588 38,19 74 907 115,13 31,89 16. 3. 89 Official Journal of the European Communities No L 72/9 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 2.60.3 2.70 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Navels, Navelines, Nave ­ lates, Salustianas, Veritas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 39,93 35,23 1 740 1 535 323,90 285,76 83,08 73,29 281,91 248,71 6 993 6 169 31,09 27,43 60 993 53 811 93,75 82,71 25,96 22,91 2.70.1 ex 0805 20 10  Clementines 70,08 3 054 568,39 145,79 494,71 12 271 54,57 107 032 164,52 45,56 2.70.2 ex 0805 20 30  Monreales and Satsumas 67,92 2960 550,90 141,31 479,48 11 894 52,89 103 738 159,45 44,16 2.70.3 ex 0805 20 50  Mandarins and Wilkings 39,94 1 740 323,97 83,10 281,98 6 994 31,10 61 007 93,77 25,97 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 70,23 3 061 569,62 146,11 495,77 12 298 54,69 107 263 164,87 45,66 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 37,49 1 634 304,08 i 78,00 264,66 6 565 29,19 57 261 88,01 24,37 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 208,54 9 089 1 691,40 433,85 1 472,13 36 517 162,39 318 501 489,56 135,60 2.90 I Grapefruit, fresh : \ I \ I I \ 2.90.1 ex 0805 40 00  white 36,95 1 610 299,76 76,89 260,90 6 471 28,78 56 447 86,76 24,03 2.90.2 ex 0805 40 00  pink 55,33 2411 448,78 115,11 390,60 9 689 43,08 84 509 129,89 35,97 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 110,75 4 827 898,31 230,42 781,86 19 394 86,24 169 158 260,01 72,01 2.110 0807 10 10 Water-melons 13,01 565 103,78 26,98 91,95 2 192 10,05 20 118 30,42 8,53 2.120 I Melons (other than water ­melons) I I I I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 76,18 3 320 617,93 158,50 537,82 13 341 59,32 116 360 178,85 49,54 2.120.2 2.130 ex 0807 10 90 0808 10 91 0808 10 93  Other Apples 265,17 55,50 11 557 2 419 2 150,76 450,19 551,68 115,47 1 871,95 391,83 46 435 9 719 206,49 43,22 405 002 84 774 622,52 130,30 172,42 36,09 0808 10 99 I \ \ \ I \ \ l I 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifoliaj) 66,72 2 908 541,15 138,80 471,00 11 683 51,95 101 902 156,63 43,38 2.150 0809 10 00 Apricots 163,41 7144 1 325,90 340,93 1 160,13 28 426 127,69 248 566 384,95 104,46 2.160 0809 20 10 0809 20 90 Cherries 142,33 6 213 1 148,11 296,70 1 011,97 24 623 110,90 217 814 334,85 90,99 2.170 ex 0809 30 00 Peaches 111,69 4 868 905,88 232,36 788,44 19 558 86,97 170 583 262,20 72,62 2.180 ex 0809 30 00 Nectarines 139,18 6 066 1 128,86 289,56 982,52 24 372 108,38 212 573 326,74 90,50 2.190 0809 40 1 1 0809 40 19 Plums 93,67 4 082 759,75 194,88 661,26 16 403 72,94 143 065 219,90 60,91 2.200 0810 10 10 0810 10 90 Strawberries 218,27 9 513 1 770,39 454,1 1 1 540,89 38 223 169,97 333 376 512,43 141,93 2.210 0810 40 30 Fruit of the species Vacci ­ nium myrtillus 193,15 8 445 1 567,23 402,98 1 371,28 33 600 150,93 293 809 455,01 123,48 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 179,90 7 841 1 459,17 374,28 1 270,01 31 504 140,09 274 771 422,35 116,98 2.230 ex 0810 90 90 Pomegranates 64,94 2 834 523,88 135,38 461,76 11 235 50,60 99 388 152,79 41,52 2.240 ex 0810 90 90 Khakis 83,43 3 636 676,74 173,58 589,01 14 611 64,97 127 434 195,87 54,25 2.250 ex 0810 90 90 Lychees 254,43 11 089 2 063,65 529,33 1 796,13 44 555 198,13 388 600 597,31 165,44